UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                               )
MASHPEE WAMPANOAG TRIBE,                       )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )     Civil Action No. 18-2242 (PLF)
                                               )
DAVID BERNHARDT, in his official               )
capacity as Secretary of the Interior, et al., )
                                               )
               Defendants,                     )
                                               )
       and                                     )
                                               )
DAVID LITTLEFIELD, et al.,                     )
                                               )
               Defendant-Intervenors.          )
____________________________________)


                                              ORDER

               For the reasons set forth in the Opinion issued this same day, it is hereby

               ORDERED that plaintiff Mashpee Wampanoag Tribe’s motion for summary

judgment [Dkt. No. 29] is GRANTED; it is

               FURTHER ORDERED that the federal defendants’ motion for summary

judgment [Dkt. No. 31] is DENIED; it is

               FURTHER ORDERED that the defendant-intervenors’ motion for summary

judgment [Dkt. No. 33] is DENIED; it is

               FURTHER ORDERED that plaintiff’s emergency motion for a temporary

restraining order and motion for a preliminary injunction [Dkt. No. 42] is DENIED AS MOOT;

it is
                 FURTHER ORDERED that the Secretary of the Interior’s September 7, 2018

Record of Decision is DECLARED arbitrary, capricious, an abuse of discretion, and contrary to

law; and it is

                 FURTHER ORDERED that this matter is REMANDED to the Department of the

Interior to issue a decision that is consistent with the Court’s June 5, 2020 Opinion and that

conforms with the 2014 M-Opinion’s standard, the evidence permitted therein, and the

Department’s prior decisions applying the M-Opinion’s two-part test.

                 SO ORDERED.


                                                              /s/
                                                             PAUL L. FRIEDMAN
                                                             United States District Judge

DATE: June 5, 2020




                                                 2